                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Susan Joe Munley aka Susan J. Munley aka
Susan Munley aka Susan Joe Knapp aka Susan Knapp                  CHAPTER 13
aka Susan J. Knapp
        Francis Robert Munley aka Francis R. Munley
aka Francis Munley
                               Debtor(s)
                                                                  NO. 20-00232 RNO
Wilmington Savings Fund Society, FSB, not in its
individual capacity, but solely as Legal Title Trustee for
BCAT 2019-22TT
                                  Moving Party
                vs.                                               Nature of Proceeding: Motion for Relief

Susan Joe Munley aka Susan J. Munley aka Susan
Munley aka Susan Joe Knapp aka Susan Knapp aka
Susan J. Knapp
Francis Robert Munley aka Francis R. Munley aka
Francis Munley
                              Debtor(s)

Charles J. DeHart, III
                                 Trustee

                REQUEST TO CONTINUE HEARING/TRIAL WITH CONCURRENCE

              This request must be filed at least twenty-four (24) hours prior to the hearing. All
     requests must be approved by the court. Submitting a request is not an automatic
     continuance.
              The undersigned hereby requests a continuance with the concurrence of the
     opposing party (parties). This is a first request for a continuance.
              Reason for the continuance:       Resolution of Motion for Relief        .
              Contemporaneous with the filing of this request, the undersigned has served a copy
     of this request upon all counsel participating in this proceeding.


     Dated: December 7, 2020                            /s/ Rebecca A. Solarz, Esquire_____
                                                        Rebecca A. Solarz, Esquire
                                                        Attorney for Moving Party
                                                        BNY Independence Center
                                                        701 Market Street, Suite 5000
                                                        Philadelphia, PA 19106-1532
                                                        (215) 627-1322




Case 5:20-bk-00232-RNO              Doc 39 Filed 12/07/20 Entered 12/07/20 11:37:31                  Desc
                                    Main Document    Page 1 of 1
